Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions Financial Highlights in each of the Prospectuses and in Portfolio Holdings Disclosure and Independent Registered Public Accounting Firm in the Statement of Additional Information, and to the incorporation by reference in the Statement of Additional Information of our report dated December 18, 2009, with respect to the financial statements and financial highlights of Principal Funds, Inc., included in Post-Effective Amendment No. 76 to Form N-1A Registration Statement under the Securities Act of 1933 (No. 33-59474) which is incorporated by reference in this Post-Effective Amendment No. 82 to Form N-1A Registration Statement under the Securities Act of 1933 (No. 33-59474). /s/ Ernst & Young LLP Chicago, Illinois May 3, 2010
